Citation Nr: 0526179	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  05-14 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for seborrheic 
dermatitis (claimed as a skin rash).

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected polymorphous light eruption.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1949 and from February 1951 to November 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 rating decision of the Des 
Moines, Iowa, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In September 2005, the veteran and his wife offered testimony 
before the undersigned Veterans Law Judge at hearing held at 
the RO.  The veteran submitted additional evidence at that 
time, accompanied by a waiver of RO consideration.  

In September 2005, the Board notified the appellant that a 
motion to advance his case on the docket had been granted.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for service-connected polymorphous light 
eruption addressed in the REMAND portion of the decision 
below is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

On September 1, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested as to 
the issue of entitlement to service connection for seborrheic 
dermatitis.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met as to the issue of service connection 
for seborrheic dermatitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2005, the RO granted the veteran service connection 
for polymorphous light eruption, effective from July 2002, 
and continued the denial of service connection for seborrheic 
dermatitis, which was part of the original claim for skin 
disease filed in July 2002.  The veteran had filed a notice 
of disagreement in December 2003 with a July 2003 rating 
decision denying service connection for dermatitis claimed as 
skin disease.  Following an RO hearing and submission of 
additional evidence, the RO issued a Statement of the Case on 
the issue of service connection for seborrheic dermatitis in 
March 2005, concurrent with the rating decision granting 
service connection for polymorphous light eruption.  The 
veteran submitted a VA Form 9 in March 2005, perfecting an 
appeal concerning the service connection issue and requesting 
a BVA hearing.  

At his BVA hearing before the undersigned, the veteran 
testified that he wanted to withdraw his appeal as to the 
issue of service connection for seborrheic dermatitis.  He 
expressed his intent to pursue an appeal as to the initial 
rating assigned for polymorphous light eruption.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal as to the service connection issue 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration as to that issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of entitlement to service connection for 
seborrheic dermatitis, and it is dismissed.


ORDER

The appeal of the issue of service connection for seborrheic 
dermatitis (claimed as a skin rash) is dismissed.


REMAND

In his hearing testimony before the undersigned, the veteran 
clarified his intent to appeal the initial rating assigned 
for polymorphous light eruption.  The veteran seeks a higher 
rating for that disability.  His representative urged that 
the March 2005 VA Form 9 referenced above be accepted as a 
notice of disagreement with the March 2005 rating decision 
awarding a 10 percent rating for that disability.  

The Board interprets the March 2005 VA Form 9 as a notice of 
disagreement with the assigned 10 disability rating for this 
service-connected disability in the March 2005 rating 
decision.  The veteran has not been issued a statement of the 
case on this issue.

In Manlicon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in these circumstances where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued.  The failure to issue a 
statement of the case in such a circumstance renders a claim 
procedurally defective and necessitates a Remand.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  After the RO 
has been given the opportunity to cure such a defect, the 
claim will be returned to the Board only if the veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) ("absent an 
NOD, an SOC and a Form 1-9 [substantive appeal], the BVA was 
not required-- indeed, it had no authority--to proceed to a 
decision") (citation omitted).

Accordingly, the case is REMANDED to the RO via the AMC, in 
Washington, DC, for the following:

Provide the veteran a Statement of the 
Case addressing the issue of entitlement 
to an initial disability rating in excess 
of 10 percent for service-connected 
polymorphous light eruption.  Notify him 
of the time limit within which an 
adequate substantive appeal must be filed 
in order to perfect an appeal of this 
issue and secure appellate review by the 
Board.  Thereafter, this issue is to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


